Citation Nr: 1633984	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  11-22 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for a respiratory disorder, including as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran had active service from March 1965 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  

This case was formerly before the Board in August 2014, at which time the Board reopened and granted the claim of service connection for hemorrhoids; and remanded the issues of service connection for headaches and a respiratory disorder for further development.  


FINDING OF FACT

In June 2016, prior to promulgation of a decision by the Board, the Veteran withdrew his appeals for service connection for a respiratory disorder (including asthma) and headaches/migraine headaches.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a respiratory disorder (including asthma), to include as due to asbestos exposure, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for service connection for headaches/migraine headaches have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

In correspondence received by VA in June 2016, the Veteran averred that he was withdrawing his pending appeal for service connection for asthma and migraine headaches.  In August 2016, the Veteran's representative confirmed that the Veteran was requesting that the appeal be withdrawn and that it should be dismissed.  There consequently remain no allegations of errors of fact or law for appellate consideration in these matters.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).


ORDER

The appeal for service connection for a respiratory disorder, to include asthma, is dismissed.

The appeal for service connection for headaches/migraine headaches is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


